DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 12 July 2021 have been fully considered but they are not persuasive. 
Applicant argues the prior art fails to teach the limitations of claim 1 because Chou in view of Yamazaki does not disclose wherein the light-shielding plate comprises a body portion and several first lugs extending from the body portion toward the third barrel wall, a gap is provided between adjacent first lugs; the first light-shielding sheet comprises a body portion and several connecting portions extending outward from the body portion, and the connecting portions are located inside the gaps and correspond to the gaps one by one.
Examiner respectfully disagrees. 
Regarding applicant’s argument that Chou in view of Yamazaki does not disclose wherein the light-shielding plate comprises a body portion and several first lugs extending from the body portion toward the third barrel wall, a gap is provided between adjacent first lugs; the first light-shielding sheet comprises a body portion and several connecting portions extending outward from the body portion, and the connecting portions are located inside the gaps and correspond to the gaps one by one, examiner 

    PNG
    media_image1.png
    592
    631
    media_image1.png
    Greyscale

Figure 1: fig 21 of Yamazaki et al
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2017/0108627, of record) in view of Yamazaki (US 2006/0034595, of record).
Regarding claim 1, Chou discloses a lens module (see Fig 11), comprising a lens barrel (900, lens barrel), and a lens group (lenses 910-950, lens group), a light-shielding plate (942, spacer), and a first light-shielding sheet accommodated in the lens barrel (941, light blocking sheet), the lens barrel comprises a first barrel wall provided with an optical aperture (see Fig 11; first wall is the first vertical wall provided with aperture on left most side of barrel 900), a second barrel wall bent and extending from the first barrel wall (see Fig 11, second barrel wall is bent and extends horizontally from first barrel wall), a third barrel wall extending from the second barrel wall toward a direction away from an optical axis (see Fig 11; third barrel wall extending from second wall away from optical axis), and a fourth barrel wall bent and extending from the third barrel wall toward a direction away from the first barrel wall (see Fig 11; wall extends horizontally from third wall and away from first barrel wall); the lens group comprises a first lens fixed to the fourth barrel wall (see Fig 11; a first lens, 950, is fixed to the fourth barrel wall) and a second lens fixed to the third barrel wall (see Fig 11; a second lens 940 is fixed to the third barrel wall), and the light-shielding plate and first light-shielding sheet are located between the first lens and the second lens (see Fig 11; light shielding sheet and plate, 941 and 942, are located between first and second lens). Chou does not disclose wherein the light-
Yamazaki discloses the lens module (see Fig 9), wherein the light-shielding plate (see Fig 20; plate referred to as top of component 18) comprises a body portion and several first lugs extending from the body portion toward the third barrel wall (see Fig 20; 18 has a body portion with two lugs extending from the body portion), a gap is provided between adjacent first lugs (see Fig 20; lugs have a gap between them); the first light-shielding sheet (40, light-shielding sheet) comprises a body portion and several connecting portions extending outward from the body portion (see Fig 20; sheet has body portions 41, and several connecting portions 42 and 43), and the connecting portions are located inside the gaps and correspond to the gaps one by one (see Fig 20; connecting portions 42 and 43 are located within the gaps on 18). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Chou with wherein the light-shielding plate comprises a body portion and several first lugs extending from the body portion toward the third barrel wall, a gap is provided between adjacent first lugs; the first light-shielding sheet comprises a body portion and several connecting portions extending outward from the body portion, and the connecting portions are located inside the gaps and correspond to 
Regarding claim 2, Chou in view of Yamazaki discloses the lens module (Yamazaki: see Fig 9) according to claim 1, wherein a width of the connecting portion is gradually increased from an end of the connecting portion close to the optical axis toward an end thereof away from the optical axis (Yamazaki: see Fig 20; connection portions 43, width increases as the distance from optical axis increases). 
Regarding claim 3, Chou in view of Yamazaki discloses the lens module (Yamazaki: see Fig 11) according to claim 1, wherein a quantity of the first lug is two (Yamazaki: see Fig 20; 18 has a body portion with two lugs extending from the body portion), and the two first lugs are symmetrically disposed with respect to a central axis of the light-shielding plate Yamazaki: (see Fig 11; two lugs are symmetrically disposed with respect to a central y-axis of the light-shielding plate 18), a quantity of the connecting portion is two (Yamazaki: see Fig 11; two connecting portions 43), and the two connecting portions each are connected between the two first lugs in an engaged manner (Yamazaki: see Fig 11; two connecting portions are connected between two first lugs in an engaged manner). 
Regarding claim 6, Chou in view of Yamazaki discloses the lens module (Yamazaki: see Fig 11) according to claim 1, wherein the third barrel wall comprises a first surface opposite to the first lens (Yamazaki: see Fig 11; first surface corresponds to vertical surface abutting components 941 and 942) and a second surface opposite to the optical axis (Yamazaki: see Fig 11; second surface corresponds to horizontally surface of 900 abutting lens 940), and the second lens abuts the second surface (Yamazaki: see Fig 11; second surface abuts the second lens 940). 
Regarding claim 7, Chou in view of Yamazaki discloses the lens module (Yamazaki: see Fig 11) according to claim 6, wherein the third barrel wall further comprises an abutment portion (Yamazaki: see Fig 11; abutment portion refers to section of third barrel wall that contacts 941) extending from the first surface towards a direction of the first lens (Yamazaki: see Fig 11; extends from first surface towards a direction of first lens), and the abutment portion abuts against the light-shielding plate (Yamazaki: see Fig 11; portion indirectly abut against light-shielding plate 942). 
Regarding claim 8, Chou in view of Yamazaki discloses the lens module (Yamazaki: see Fig 11) according to claim 1, wherein a main body portion of the first light-shielding sheet (Yamazaki: see Fig 11; main body of light-sheet, 941) is sandwiched between the second lens and the light-shielding plate (Yamazaki: see Fig 11; 941 is sandwiched between the second lens and the light-shielding plate 942).
Regarding claim 9, Chou in view of Yamazaki discloses the lens module (Yamazaki: see Fig 11) according to claim 1, wherein the lens module further comprises a second light- shielding sheet (Yamazaki: 943, second light-shielding sheet) sandwiched between the light-shielding plate and the first lens (Yamazaki: see Fig 11; second sheet 943 is sandwiched between the first lens 950 and the plate 942).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2017/0108627, of record) in view of Yamazaki (US 2006/0034595, of record) further in view of Chi (US 2017/0351048, of record). 
Regarding claim 4, Chou in view of Yamazaki discloses the lens module according to claim 1. Chou in view of Yamazaki does not disclose wherein a quantity of the first lug is three, and the three first lugs are evenly distributed along a circumferential direction of .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 2017/0108627, of record) in view of Yamazaki (US 2006/0034595, of record) further in view of Lin (US 2017/0038561, of record). 
Regarding claim 5, Chou in view of Yamazaki discloses the lens module according to claim 1. Chou in view of Yamazaki does not disclose wherein the light-shielding plate further comprises a second lug extending from the body portion toward a direction away from the first barrel wall, and the first lens is mounted on the second lug. Chou in view of Yamazaki and Lin are related because both teach lens modules with light-shielding plates. 
Lin discloses a lens module (see Fig 3), wherein the light-shielding plate (see Fig 3; spacer 400 referred to as light-shielding plate) further comprises a second lug (see Fig 3; plate 400 has to lugs which extend on either side to contact lens) extending from the body portion toward a direction away from the first barrel wall (see Fig 3; lug extends from body of plate to contact lens indirectly), and the first lens is mounted on the second lug (see Fig 3; first lens is than mounted on said lug).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Chou in view of Yamazaki with wherein the light-shielding plate further comprises a second lug extending from the body portion toward a direction away from the first barrel wall, and the first lens is mounted on the second lug of Lin for the purpose of proper alignment of elements in lens module and to abut lens in order to avoid damage to components if impacted by external force.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/G.A.S./Examiner, Art Unit 2872     

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872